DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s reply filed June 30, 2021 has been received and entered into the case.  The Appeal Brief filed November 30, 2021 has been received and entered into the case.  It is noted that the arguments therein are substantially the same.

Claim Rejections - 35 USC § 103
Previous rejections under 35 U.S.C. 103 are withdrawn due to the after final amendment filed June 1, 2021, the reply filed June 30, 2021 and Appeal Brief filed November 30, 2021.  
Specifically, the prior art teaches making compounds (I) to use in methods for labeling glycosylamines.  Compounds I and II (Baginski, p.18) are combined in particular ratios to make the labeling compounds I (0088).  The prior art does not teach or suggest the claimed method wherein the rapid derivatization and labeling method occurs with the claimed molar excess of labeling reagents, or compound I; wherein the method results in the claimed high yield of glycosylamines and without over labeling as claimed.  Applicant’s arguments and examples support that the claimed method advantageously results in a faster, easier, reproducible method that yields higher amounts labeled glycosylamines without over labeling.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David Bonham on January 27, 2022.
Claims 15 – 18 are canceled.

Allowable Subject Matter
Claims 1 – 9, 11 – 14, 19 – 20 are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RUTH A DAVIS/            Primary Examiner, Art Unit 1699